EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tatsuya Sawada (Reg. No. 75,161) on May 27, 2021.
The application has been amended as follows: 
Amendments to the Claims:
1 (Currently Amended). A turret tool rest including: 
a tool turret;
an engagement means comprising:  (i) a first engaging element provided on the tool turret, and (ii) a second engaging element provided on a support base on which the tool turret is supported, where when the first and second engaging elements are engaged with one another, tool turret is positioned at a predetermined angular position wherein when the first and second engaging elements are disengaged from one another, tool turret is allowed 
a clutch member engageable with a drive section [[side]] engaging body of a turret drive section that rotationally drives the turret, such that when the clutch member is engaged with the drive section engaging body, is able to be transmitted to the turret drive section; and 
a moving mechanism for moving the first engaging , during and in coordination with [[the]] movement of the clutch member, drive section engaging body are brought into an engaged state before the engaging elements are disengaged from each other, and such that the engagement means is switched to a disengaged state at which the engaging elements are disengaged from one another after a free rotation of the turret has been restricted, wherein the moving mechanism comprises: 
a rotatably supported drive shaft comprising a first feed screw portion; 
a first feed screw mechanism comprising the first feed screw portion, wherein the first feed screw portion is driven, as a result of rotation of the drive shaft, for moving the clutch member; [[and]] 
a second feed screw mechanism comprising a second feed screw that is driven, as a result of the rotation first engaging 
a coordination mechanism arranged between the drive shaft and first engaging rotation of the drive shaft, with a feed amount smaller than [[the]] a feed amount of the clutch member. 
2 (Currently Amended). The turret tool holder according to claim 1, wherein the coordination mechanism includes gears adapted to mesh with each other for reducing a feed amount of the second feed screw mechanism with respect to a feed amount of the first feed screw mechanism. 
3 (Currently Amended). The turret tool holder according to claim 1, wherein the turret drive section is linearly movable together with the first engaging 
4 (Currently Amended). The turret tool holder according to claim 1, wherein a rotating tool is mounted on the tool turret, the turret tool holder further comprising a tool rotating shaft for rotating the rotating tool 
wherein the tool rotating shaft [[is]] and the first engaging element are configured to move in a direction of a rotation axis 
wherein the clutch member is adapted to be engaged with a tool rotating shaft [[side]] engaging body provided on the tool rotating shaft at a time when the clutch member has been such that driving power can be transmitted 
5 (Currently Amended). A turret tool holder according to claim 4, further comprising a rotation-lock means that includes: 
a rotation-locking portion provided on the support base; and 
a rotation-locked portion provided on the tool rotating shaft, and engageable with the rotation-locking portion for preventing rotation of the tool rotating shaft when the clutch member is disengaged from the tool rotating shaft engaging body 
6 (Currently Amended). The turret tool holder according to claim 2, wherein the turret drive section is linearly movable together with the first engaging 
7 (Currently Amended). The turret tool holder according to claim 2, wherein a rotating tool is mounted on the tool turret, the turret tool holder further comprising a tool rotating shaft for rotating the rotating tool 
wherein the tool rotating shaft [[is]] and the first engaging element are configured to move in a direction of a rotation axis 
wherein the clutch member is adapted to be engaged with a tool rotating shaft [[side]] engaging body provided on the tool rotating shaft at a time when the clutch member has been such that driving power can be transmitted 
8 (Currently Amended). The turret tool holder according to claim 3, wherein a rotating tool is mounted on the tool turret, the turret tool holder further comprising a tool rotating shaft for rotating the rotating tool 
wherein the tool rotating shaft [[is]] and the first engaging element are configured to move in a direction of a rotation axis 
wherein the clutch member is adapted to be engaged with a tool rotating shaft [[side]] engaging body provided on the tool rotating shaft at a time when the clutch member has been such that driving power can be transmitted 
9 (Currently Amended). The turret tool holder according to claim 6, wherein a rotating tool is mounted on the tool turret, the turret tool holder further comprising a tool rotating shaft for rotating the rotating tool 
wherein the tool rotating shaft [[is]] and the first engaging element are configured to move in a direction of a rotation axis 
wherein the clutch member is adapted to be engaged with a tool rotating shaft [[side]] engaging body provided on the tool rotating shaft at a time when the clutch member has been such that driving power can be transmitted 
10 (Currently Amended). A turret tool holder according to claim 7, further comprising a rotation-lock means that includes: 
a rotation-locking portion provided on the support base; and 
a rotation-locked portion provided on the tool rotating shaft, and engageable with the rotation-locking portion for preventing rotation of the tool rotating shaft when the clutch member is disengaged from the tool rotating shaft engaging body 
11 (Currently Amended). A turret tool holder according to claim 8, further comprising a rotation-lock means that includes: 
a rotation-locking portion provided on the support base; and 
a rotation-locked portion provided on the tool rotating shaft, and engageable with the rotation-locking portion for preventing rotation of the tool rotating shaft when the clutch member is disengaged from the tool rotating shaft engaging body 
12 (Currently Amended). A turret tool holder according to claim 9, further comprising a rotation-lock means that includes: 
a rotation-locking portion provided on the support base; and 
a rotation-locked portion provided on the tool rotating shaft, and engageable with the rotation-locking portion for preventing rotation of the tool rotating shaft when the clutch member is disengaged from the tool rotating shaft engaging body 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Attention is directed to U.S. Pat. No. 8,893,362 to Aoyagi (hereinafter, “Aoyagi”).  In particular, Aoyagi teaches a turret tool rest (see Figure 2) including a tool turret 11/12 (on which plural tools 9 are supported).  See Figures 1-3 as well as at least col. 3, lines 19-23 and 33-59, for example  Additionally, Aoyagi teaches an engagement means (36, 37) including a first engaging element 37 provided on the tool turret 11/12, and also including a second engaging element 36 provided on a support base 8 on which the tool turret 11/12 is supported, wherein when the first and second engaging elements are engaged with one another, the tool turret 11/12 is positioned at a predetermined angular position (see Figure 2), and wherein when the first and second engaging elements are disengaged from one another (as shown in Figure 3), rotation of the tool turret 11/12 is allowed.  See Figures 2-3 and 5, as well as at least col. 5, lines 1-27, for example.
A clutch member 24 is engageable (via 34 of 24, which 24 is similar to C2 of the present case) with a drive section engaging body 33 of a turret drive section 35 (see col. 4, lines 39-57), such that when the clutch member 24 is engaged with the drive section engaging body 33, a driving power is able to be transmitted to the turret drive section 35.  See Figures 2-3, noting that when the clutch 24 is in the position shown in Figure 3, i.e., in the position wherein drive 27 has moved clutch member 24 and also turret 11 towards the left, the drive power of servomotor 17 is able to be transmitted to shaft 13 of turret 11 via gear 18, via clutch gears 33 and 34, and via gears 35, 32, 30, and 31, such that thus, the head section 12 of turret 11 rotates such that indexing motion of turret 11 is carried out (see col. 4, lines 58-67 and particularly lines 62-67, as well as Figure 3). 
Additionally, Aoyagi teaches a moving mechanism 27 (Figures 2-3) for moving the first engaging element 37, during and in coordination with movement of the clutch member 24, at a lower speed than the moving speed of the clutch member 24 (see col. 2, lines 11-27, and col. 7, lines 43-57), such that the clutch member 24 and the drive section engaging body 33 are brought into an engaged state before the engaging elements 36, 37 are disengaged from each other (see Figure 5b and col. 7, lines 27-42 and particularly lines 31-35), and the engagement means 36, 37 is switched to a disengaged state (at which the engaging elements 36, 37 are disengaged from one another) after a free rotation of the turret 11/12 has been restricted (i.e., restricted by the engagement of the turret rotational indexing drive by virtue of the clutch 24 having been moved to the position shown in Figure 3).  See Figures 2-3 and 5c-d, as well as col. 7, lines 27-67 and col. 8, lines 1-3, for example.  The moving mechanism (27) comprises a rotatably supported drive shaft 43, a feed screw mechanism including a feed screw 45, a servomotor 42, a coupling structure 44, a nut 46 threadably engaged with feed screw 45, a linearly movable shaft 27 integrally attached to the nut 46, a connecting member 51 fixed to the linearly movable shaft 47, and a lever member 49 pivotally connected to a front end 48 of the linearly movable shaft 47.  See col. 5, lines 28-45, for example, as well as at least Figures 2-3, for example.
However, it is noted that Aoyagi does not teach that the rotatably supported drive shaft 43 comprises a “first feed screw portion”, as set forth in independent claim 1.  Furthermore, Aoyagi does not teach any “first feed screw mechanism comprising the first feed screw portion” (noting that Aoyagi does not teach that drive shaft 43 comprises a first feed screw portion, as just discussed), “wherein the first feed screw portion is driven, as a result of rotation of the drive shaft” 43 “for moving the clutch member” 24, as set forth in independent claim 1.  It is noted that the moving mechanism 27 taught by Aoyagi only includes one feed screw 45, and thus does not teach both “a first feed screw mechanism comprising the first feed screw portion” (previously recited in the limitation “a rotatably supported drive shaft comprising a first feed screw portion”), and “a second feed screw mechanism comprising a second feed screw that is driven, as a result of the rotation of the drive shaft, for moving the first engaging element” 37, as set forth in independent claim 1.  Additionally, thus, Aoyagi likewise does not teach “a coordination mechanism arranged between the drive shaft and the second feed screw mechanism, for moving the first engaging element in response to the rotation of the drive shaft, with a feed amount smaller than a feed amount of the clutch member”, as set forth in independent claim 1.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Aoyagi, and thus, for at least the foregoing reasoning, Aoyagi does not render obvious the present invention as set forth in independent claim 1.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 31, 2022